Dismissed; Opinion Filed November 25, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01080-CV

          JOSEPH E. RICHER JR. AND SHARLA RICHER, Appellants
                                  V.
    NATIONSTAR MORTGAGE LLC., SERVICER FOR BANK OF AMERICA, NA,
                                Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                            Trial Court Cause No. 92411-CC2

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                   Opinion by Justice Schenck
       Appellants, Joseph E. Richer and Sharla Richer, and Appellee, Nationstar Mortgage LLC

Servicer for Bank of America NA, have notified the Court that they have finally resolved their

underlying dispute. Appellants now seek to withdraw their appeal. Without passing on the merits

of the case, we grant appellants’ request to withdraw their appeal and dismiss the appeal. TEX. R.

APP. P. 42.1.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE
181080F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JOSEPH E. RICHER JR. AND SHARLA                    On Appeal from the 86th Judicial District
 RICHER, Appellants                                 Court, Kaufman County, Texas
                                                    Trial Court Cause No. 92411-CC2.
 No. 05-18-01080-CV        V.                       Opinion delivered by Justice Schenck.
                                                    Chief Justice Burns and Justice Whitehill
 NATIONSTAR MORTGAGE LLC.,                          participating.
 SERVICER FOR BANK OF AMERICA,
 NA, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, we ORDER that appellee NATIONSTAR
MORTGAGE LLC., SERVICER FOR BANK OF AMERICA, NA recover its costs of this
appeal from appellant JOSEPH E. RICHER JR. AND SHARLA RICHER.


Judgment entered this 25th day of November, 2019.




                                             –2–